t c memo united_states tax_court kevin scott millen petitioner v commissioner of internal revenue respondent docket no 15726-18l filed date kevin scott millen pro_se amber b martin and william walter kiessling for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold a notice_of_intent_to_levy the irs initiated the collection action with respect to petitioner’s federal_income_tax liability for before the court are the parties’ cross-motions for summary_judgment we will grant respondent’s motion and deny petitioner’s background the following facts are based on the parties’ pleadings and motion papers including the declaration and exhibits accompanying respondent’s motion see rule b petitioner resided in tennessee when he filed his petition on date petitioner filed a delinquent form 1040a u s indivi- dual income_tax return for he reported but did not pay a tax_liability of dollar_figure on date he entered into an installment_agreement ia under which he was to pay the balance of hi sec_2014 tax_liability in monthly installments of dollar_figure by its terms the ia was to remain in effect only so long as petitioner stayed current on his other federal tax obligations in date petitioner filed hi sec_2016 tax_return on which he reported but did not pay the balance shown as due concluding that petitioner’s failure to pay the tax due violated the terms of the ia the irs terminated that agreement in date and proceeded to collect the balance of hi sec_2014 liability on september the irs mailed petitioner a letter notice_of_intent_to_levy and notice of your right to a hearing showing a balance due of dollar_figure petitioner timely requested a cdp hearing indicating that he could not pay that amount he stated that he ha d never missed a payment on the ia specu- lating that if the irs had not received the money it was the fault of his local post office he did not address the actual reason the irs had terminated his ia name- ly that he had failed to keep current with his ongoing tax obligations the irs assigned the case to a settlement officer so from the irs appeals_office the so reviewed petitioner’s tax records and determined that he had not filed a tax_return for on date she sent petitioner a letter schedul- ing a telephone hearing for date she informed him that if he wished to pursue a new ia he needed to submit form 433-a collection information state- ment for wage earners and self-employed individuals and copies of signed tax returns for and the latter of which was due for filing absent extension on date the so set deadlines of date for submitting the fi- nancial information and date for submitting the tax returns petitioner called the so several days later and insisted that he had filed a return for as well as an amended_return for the so replied that the irs had no record of receiving either and asked petitioner to submit copies or new versions of both at petitioner’s request the so sent him an account transcript for she enclosed with the transcript a letter informing him that he had also accrued for a liability of dollar_figure for an individual shared responsi- bility payment isrp under sec_5000a because he had failed to maintain minimum essential health_insurance_coverage petitioner informed the so that he wished to dispute the isrp liability as well as the liability that was the subject of the levy notice on date he faxed to her the following documents an incomplete return signed and dated date a letter asking the so to investigate the u s postal ser- vice usps for the supposed loss of his original return and an undated health insurance card bearing his name but showing no description of coverage and no effective date the cdp hearing was held as scheduled on date the so asked petitioner to clarify some entries on his recently submitted return he inter- 2under the patient protection and affordable_care_act pub_l_no sec_1501 sec_124 stat pincite codified at sec_5000a a taxpayer accrues an isrp liability if he or she fails to maintain adequate health_insurance_coverage called minimum_essential_coverage for a particular year see sec_5000a f sec_5000a which sets forth the formula for calculating the amount of isrp liability was amended in such that taxpayers generally will not accrue isrp liability for periods after see tax cuts and jobs_act of pub_l_no sec stat pincite rupted her inquiry by insisting that he had timely submitted an earlier version of hi sec_2015 return relying on his account transcript the so stated that the irs had no record of an earlier filed return in any event she explained that the ia had been terminated not for petitioner’s failure_to_file a return but for his failure to pay timely hi sec_2016 tax_liability the so expressed willingness to consider a new ia but emphasized that petitioner first needed to clear up some ambiguities on his recently submitted tax_return and submit a copy of his return which had been due for filing one month previously at this point petitioner ac- cused the so of lying declared that he would take his case to court and abruptly ended the call the so reviewed the administrative file verified that petitioner’ sec_2014 in- come tax_liability had been properly assessed and confirmed that all other require- ments of law and administrative procedure had been satisfied she concluded that petitioner could not challenge his self-reported liability for because he had failed to submit basic supporting evidence eg an amended_return for she lacked jurisdiction to consider petitioner’s challenge to the dollar_figure isrp liability because it was not part of the notice_of_intent_to_levy dated sep- tember and she could not consider a collection alternative because petitioner had submitted an incomplete return and refused to supply the information necessary to complete it on date the irs issued a notice_of_determination sustaining the proposed levy and petitioner timely sought review in this court on date petitioner filed a motion asserting that the irs was making mistakes on not giving me my money demanding that he be paid a fee of dollar_figure plus the ability to never have to file taxes again we denied that motion two days later on date respondent filed a motion for summary_judgment on date petitioner submitted documents that we filed as a response to respondent’s motion and a cross-motion for summary_judgment petitioner’s cross-motion reiterates his demand that the irs be ordered to pay him dollar_figure and that he be granted relief from any future tax obligations a summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we conclude that the question before us may appropriately be adjudicated summarily b standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case but our case law tells us what standard to adopt where the validity of the taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 411_f3d_621 n 6th cir where the taxpayer’s underlying liability is not before us we review the irs’ decision for abuse_of_discretion only 114_tc_176 abuse_of_discretion exists when a de- termination is arbitrary capricious or without sound basis in fact or law hol- loway v commissioner 322_fedappx_421 6th cir we have held that an administrative agency abuses its discretion where there is no evidence to support its decision or the agency misapplies the law aff’g tcmemo_2007_175 c underlying liability a taxpayer can challenge the existence or amount of an underlying liability if it is for a tax period specified on the cdp_notice sec_301_6330-1 q a-e2 proced admin regs and if he had no prior opportunity to dispute it 114_tc_604 however a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing 140_tc_173 see 129_tc_107 ‘an issue is not properly raised if the taxpayer fails to present any evidence with respect to that issue after being given a reasonable opportunity’ to do so moriarty v commis- sioner tcmemo_2017_204 114_tcm_441 quoting sec_301_6330-1 q a-f3 proced admin regs aff’d per order wl 6th cir date see obeirne v commissioner tcmemo_2018_210 at the so correctly determined that petitioner could not challenge the dollar_figure income_tax_liability that he reported on his delinquent return he did not submit an amended return showing what he believed his correct_tax liability to be nor did he submit any other evidence relevant to hi sec_2014 tax_liability indeed he had previously executed an ia in which he agreed to pay that liability in full the so likewise did not err in declining to consider petitioner’s challenge to his dollar_figure isrp liability for whether or not the so had jurisdiction to con- sider this issue petitioner failed to submit sufficient evidence to raise a proper challenge a determination of isrp liability for a nonexempt nonincarcerated taxpayer turns solely on whether that person had minimum_essential_coverage dur- ing the year in question see sec_5000a d the only relevant document peti- tioner submitted to the so was an undated insurance card faxed to the irs in date that had no description of coverage no effective date and no indica- tion that petitioner was actually covered by insurance during 3the irs is generally foreclosed from seeking to collect isrp liabilities by lien or levy sec_5000a the so determined that she lacked jurisdiction to consider petitioner’s challenge to hi sec_2014 isrp liability even though it had been assessed for the same tax_year as the income_tax_liability in question because it was not assessed until after the issuance of the levy notice on date we have no need in this case to consider the correctness of that conclusion or more generally the circumstances in which isrp liabilities may properly be disputed in a cdp hearing in his motion for summary_judgment respondent urged that petitioner failed to mount a proper challenge to his underlying liability for petitioner de- clined to respond to that contention asserting no specific facts regarding insurance coverage that could give rise to a material factual dispute see rule d con- cluding as we do that petitioner did not properly raise his underlying liability at the cdp hearing we review the so’s action for abuse_of_discretion only see thompson t c pincite alamo v commissioner tcmemo_2017_215 114_tcm_489 aff’d 751_fedappx_583 5th cir d abuse_of_discretion in determining whether the so abused her discretion we consider whether she properly verified that the requirements of applicable law or administrative procedure had been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so properly discharged all of her responsibilities under sec_6330 putting aside his frivolous arguments petitioner advanced two contentions at the cdp hearing first he asserted that he had made all required monthly pay- ments under his ia that if the irs had not received these payments it was usps’ or the irs’ fault and that the irs had thus erred in terminating that agree- ment but the so never contended that petitioner had failed to make the required dollar_figure monthly payments rather the irs terminated the ia because petitioner had forfeited his entitlement by becoming delinquent in his tax obligations for second petitioner contended that the irs had failed to process hi sec_2015 tax_return which he insisted he had timely filed the so reviewed his account tran- scripts and rejected this contention as unfounded an so does not abuse her dis- cretion in relying on certified tax transcripts where the taxpayer has shown no evi- dence of a procedural irregularity see 329_f3d_1224 11th cir aff’g per curiam 118_tc_365 119_tc_252 115_tc_35 may v commissioner tcmemo_2014_194 108_tcm_324 supplemented by tcmemo_2016_43 aff’d sub nom 702_fedappx_615 9th cir petitioner has shown no procedural irregularity and has supplied no reason to believe that the irs lost or declined to process a timely filed return in any event in determining whether petitioner was in compliance with his ongoing tax obligations the so was willing to consider the revised return signed and dated date that petitioner submitted at the cdp hearing but this return was incomplete and petitioner adamantly refused to answer the so’s questions about its ambiguities finally the so did not abuse her discretion by declining to consider a col- lection alternative petitioner terminated the cdp hearing peremptorily and the so had no obligation to offer a collection alternative to an unwilling recipient see alamo t c m cch pincite a taxpayer may not refuse to deal with the irs office of appeals and then argue that it abused its discretion in issuing an unfavorable determination cavazos v commissioner tcmemo_2008_ 96_tcm_341 it is not an abuse_of_discretion for an appeals officer to sustain a levy and not consider any collection alternatives when the tax- payer has proposed none petitioner also refused to submit the required finan- cial information including a form 433-a and that refusal alone is grounds for an appeals officer to reject collection alternatives and sustain the proposed collection action solny v commissioner tcmemo_2018_71 at cavazos t c m cch pincite finding no abuse_of_discretion in any respect we will grant respon- dent’s motion for summary_judgment deny petitioner’s cross-motion and sustain the collection action to reflect the foregoing an appropriate order and decision will be entered for respondent
